Exhibit 10.61

LOGO [g62201logo.jpg]

Peter L. Davis

Senior Vice President

Middle Market

March 29, 2006

Mark LeFever, CFO

Resorts International Hotel, Inc

1133 Boardwalk

Atlantic City, NJ 08401

Dear Mark,

I am pleased to inform you that the bank as consented to your request for
covenant changes for sections 6.8(a), 6.8(b), 6.8(c) under The Third Amendment
to the Loan and Security Agreement for the net worth, interest coverage and
trailing 12 month EBITDA tests for the 12/31/05, 3/31/06, and 6/30/06 covenant
test dates under the current Loan and Security Agreement.

Pursuant to your request we have agreed to amend and replace the existing
financial covenants of the above reference section of the Agreement as follow:

 

Section

 

Test

 

12/31/05

 

3/31/06

 

6/30/06

6.8(a)   Net Worth   $68,000,000   $65,000,000   $65,000,000 6.8(b)  
Interest Coverage   1.25:1   1.10:1   1.10:1 6.8(c)   EBITDA   $30,000,000  
$29,000,000   $28,000,000

Please note that the net work requirements agreed to above are absolute and
fixed dollar amounts and are not subject to automatic adjustments as originally
contemplated in section 6.8(a) of the Third Amendment to the Credit Agreement.

In consideration for making the above changes to the Agreement, the bank is
charging an Amendment Fee of $50,000. Please execute the attached copy of this
letter and return to my attention with the Amendment Fee.

 

Sincerely,     Agreed and Accepted  

LOGO [g62201sig.jpg]

LOGO [g62201peter_davis.jpg]     LOGO [g62201mark_lefever.jpg] Peter L. Davis  
  Mark Lefever, CFO  

One Commerce Square

2005 Market Street; 2nd Floor

Philadelphia, Pennsylvania 19103

215-282-4433

Fax: 215-282-4032

peter_davis@yesbank.com